Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 1 of 32


 1                  UNITED STATES DISTRICT COURT
 2                    DISTRICT OF MASSACHUSETTS
 3     _______________________________
                                       )
 4     SECURITIES AND EXCHANGE         )
       COMMISSION,                     )
 5                                     )
                     Plaintiff,        )
 6                                     ) Civil Action No.
                v.                     ) 1:18-cv-11926-PBS
 7                                     )
       GREGORY LEMELSON and LEMELSON )
 8     CAPITAL MANAGEMENT, LLC,        )
                                       )
 9                   Defendants,       )
                                       )
10              and                    )
                                       )
11     THE AMVONA FUND, LP,            )
                                       )
12                   Relief Defendant. )
       _______________________________)
13
14
15                        VOLUME 2
16
                   VIDEOTAPED DEPOSITION OF GREGORY
17     (EMMANUEL) LEMELSON, taken on behalf of the
       plaintiff, at the U.S. Securities and Exchange
18     Commission, 33 Arch Street, Boston,
       Massachusetts, beginning at 9:19 a.m. and
19     ending at 5:42 p.m., on Tuesday,
       November 12, 2019, before Shannon M. Crowley,
20     Registered Professional Reporter and Notary
       Public in and for the Commonwealth of
21     Massachusetts.
22
23
24
25     JOB NO. 191112BLC

                                                                   1

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 2 of 32


 1     APPEARANCES:
 2              For the Plaintiff:
 3              U.S. Securities and Exchange Commission
                BY: Marc Jones, Esq.
 4                  Alfred A. Day, Esq.
                Boston Regional Office
 5              Division of Enforcement
                33 Arch Street, Suite 2400
 6              Boston, Massachusetts 02110
                Jonesmarc@sec.gov/617.573.8947
 7              Daya@sec.gov/617.573.4537
 8
                  U.S. Securities and Exchange Commission
 9                BY: Sonia G. Torrico, Esq.
                  100 F Street, N.E.
10                Washington, DC 20549
                  Torricos@sec.gov
11                202.551.3515
12
                  For the Defendant and Relief Defendant:
13
                  Libby Hoopes
14                BY: Douglas S. Brooks, Esq.
                  399 Boylston Street
15                Boston, Massachusetts 02116
                  Dbrooks@libbyhoopes.com
16                617.338.9300
17
18     ALSO PRESENT:
19               David Woodford, legal video
                 specialist
20
21
22
23
24
25

                                                                   2

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 3 of 32


 1                           I N D E X

 2

 3    DEPOSITION OF:                                          PAGE

 4    GREGORY (EMMANUEL) LEMELSON

 5          EXAMINATION BY MR. JONES                               5

 6

 7                        E X H I B I T S

 8                 (Exhibits Bound Separately)

 9    NO.             DESCRIPTION                              PAGE

10    Exhibit 28      Letter dated Sunday, March 27, 2016          20

11    Exhibit 29      Letter dated September 1, 2015               47

12    Exhibit 30      Letter dated May 25, 2016                    47

13    Exhibit 31      Appellant's brief                            60

14    Exhibit 32      Amended complaint and jury demand            62

15    Exhibit 33      Plaintiffs' response in opposition to        79

16                    Defendants' motion to dismiss

17    Exhibit 34      Wells notice                                 92

18    Exhibit 35      Notes of phone call with Bruce Voss          133

19                    dated June 18, 2014

20    Exhibit 36      Form 10-K/A Amendment No. 2                  223

21    Exhibit 37      Form 10-Q                                    255

22    Exhibit 38      Form 10-K                                    320

23

24


                                                                       3

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 4 of 32


1                       THE VIDEOGRAPHER:       This is the
2        start of tape labeled No. 1 to the videotaped
3        deposition of Father Emmanuel in the matter of
4        Securities and Exchange Commission versus
5        Gregory Lemelson and Lemelson Capital
6        Management, LLC, and The Amvona Fund.
7                       This deposition is being heard
8        before the United States District Court in the
9        District of Massachusetts.         The Civil Action
10       number is 1:18-cv-11926-PBS.
11                      This deposition is taking place at
12       the office of the Securities and Exchange
13       Commission at 33 Arch Street, Boston,
14       Massachusetts, on November 12th, 2019,
15       beginning at 9:20 a.m.
16                      My name is David Woodford, legal
17       video specialist from OTS Video.           The court
18       reporter is Shannon Crowley from Gradillas
19       Reporting.
20                      Would counsel present please
21       introduce yourselves and your affiliations, and
22       the witness will be sworn.
23                      MR. JONES:     Good morning.      I am
24       Marc Jones for the Securities and Exchange
25       Commission, plaintiff in this action.

                                                                   4

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 5 of 32


1                       MR. DAY:     Al Day for the SEC.
2                       MS. TORRICO:      Sonia Torrico for the
3        SEC.
4                       MR. BROOKS:     Doug Brooks, Libby
5        Hoopes for the defendants.
6
7
8
9                       GREGORY (EMMANUEL) LEMELSON,
10       Deponent, having first been satisfactorily
11       identified and duly sworn by the Notary Public,
12       deposes and states as follows:
13
14
15
16
17       EXAMINATION BY MR. JONES:
18            Q.      Good morning.
19            A.      Good morning.
20            Q.      Father, this is going to be the
21       resumption of testimony that we took a few
22       weeks back.     You recall being here?
23            A.      I do.
24            Q.      Actually in the same room.         The same
25       ground rules will apply.         I don't know if you

                                                                    5

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 6 of 32


1        have reviewed those ground rules recently.                If
2        you would like, I can go over them again?
3             A.      Sure.   Go ahead.
4             Q.      Sure.   If you don't understand my
5        question, let me know.        If you need a break at
6        some point, also let me know.
7                     If you need to consult with your
8        counsel at any time, that's fine.           We have a
9        room available for you to do that.
10                    I would just ask that you answer the
11       question that is pending at the time, unless
12       figuring out how to answer that question
13       involves some matter of attorney/client
14       privilege.
15                    My questions are not at any time
16       intended to ask you about conversations that
17       you've had for legal advice with any attorney
18       that has represented you or your business
19       entities.
20                    And if you think that the answer -
21       the question that I'm asking you would get to
22       that legal advice, please let me know, and I'll
23       try to constrain the question in some way.
24                    If you answer a question, I will
25       assume that you understood what it meant.             If

                                                                        6

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 7 of 32


1        an answer depends on certain factors, please
2        just tell me what those factors are.
3                     For instance, if I ask you a question
4        about something and it depends on whether it is
5        2013 or 2014 or 2015, please make that part of
6        your answer.
7                     Is all of that clear, Father?
8             A.      Yes.
9             Q.      Do you have any questions before we
10       start?
11            A.      No.
12            Q.      Okay.   And I should probably put on
13       the record, you are represented by counsel here
14       today as you were last time?
15            A.      Obviously.
16            Q.      And your counsel is Mr. Brooks?
17            A.      Yes.
18                      MR. BROOKS:     Yes.
19       BY MR. JONES:
20            Q.      Okay.   Father, are you a Greek
21       Orthodox priest?
22            A.      Yes.
23            Q.      Okay.   And when did you become a
24       Greek Orthodox priest?
25            A.      In 2011.

                                                                   7

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 8 of 32


1             Q.      And are you part of an Albanian
2        Orthodox Church at this point?
3             A.      I am assigned to the Albanian
4        Orthodox Dioceses, an exarchate of the
5        Ecumenical Patriarchate.
6             Q.      I'm going to ask you to slow down
7        just a little bit, and keep your voice up just
8        so that - especially as we go through some of
9        these religious words, so we can get them all
10       down.
11                    Could you give that answer again?            I
12       didn't quite catch it.
13            A.      Yes.    I'm assigned to the Albanian
14       Diocese of America.
15            Q.      Okay.   And is the Albanian Diocese
16       part of the Greek Orthodox Metropolitan Diocese
17       of Boston?
18            A.      No.
19            Q.      And is it entirely separate from the
20       Greek Orthodox Diocese?
21            A.      So do you want me to get into the
22       ecclesiology of the Orthodox Church?            We can do
23       that.
24            Q.      I just want an answer to the
25       question.     Is the Albanian Orthodox --

                                                                       8

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 9 of 32


1             A.      So that would be part of a discussion
2        of the ecclesiology in the Orthodox Church.
3             Q.      Well, I guess I don't know what
4        "ecclesiology" means, so I can't answer your
5        question.
6             A.      The structure of the authority and
7        administrative guidelines of the church.             If
8        you want to get into that, we can.
9             Q.      Sure.   Why don't you tell me in what
10       way the Albanian Orthodox Church is separate
11       that you are part of and currently assigned to
12       - actually, let me ask you a predecessor
13       question.
14                    Who assigned you to the Albanian
15       Orthodox Church that you are currently
16       affiliated to?
17            A.      The Ecumenical Patriarchate.
18            Q.      Okay.   And was there a particular
19       person or persons who assigned you there?
20            A.      The Archbishop of America.
21            Q.      Okay.   And the Archbishop of America,
22       is it the current Archbishop of America or a
23       previous Archbishop of America?
24            A.      The current Archbishop of America.
25            Q.      Okay.   And when were you assigned

                                                                   9

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 10 of 32


 1        there?
 2             A.     2011.
 3             Q.     Had you previously been assigned to
 4        any Greek Orthodox Churches?
 5             A.     You don't have an official assignment
 6        when you are a layperson.
 7             Q.     Okay.    Well, I believe you just - oh,
 8        you mean before you were ordained?
 9             A.     Yes.
10             Q.     You were ordained as a Greek Orthodox
11        priest?
12             A.     Orthodox runs along ethnic lines.
13             Q.     Okay.
14             A.     It is one church:       Romanian Orthodox,
15        Albanian Orthodox, Russian Orthodox, Greek
16        Orthodox.    It's all one church.
17             Q.     Okay.    So you are Albanian?
18             A.     I'm not Albanian.
19             Q.     Okay.
20             A.     I was assigned to the Albanian
21        Diocese of America is what I said, right?
22             Q.     Yes.    And then you told me it ran
23        along ethnic lines, so that was my follow-up
24        question, but let me ask another one.
25             A.     That's correct.      Ethnic churches run

                                                                    10

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 11 of 32


 1        along ethnic lines.       That has nothing to do
 2        with my ethnic background.
 3             Q.     Okay.    Have you ever been part of the
 4        Metropolitan Diocese of Boston in the Greek
 5        Orthodox Church?
 6             A.     That's an incoherent question.          You
 7        have to repeat it.       "Metropolitan Diocese,"
 8        where do you get these words?         I don't know --
 9             Q.     I was getting them off what I thought
10        was the Metropolitan Diocese website, but --
11             A.     Never heard it referred to that way.
12             Q.     Well, is there a Greek Orthodox
13        Diocese in Boston?
14             A.     Yes.
15             Q.     And how do you refer to it?
16             A.     The Metropolis of Boston.
17             Q.     The Metropolis of Boston?
18             A.     Yes.
19             Q.     So I got my terminology mixed up
20        there a little bit.       Yes?
21             A.     Yes.    As has often been the case.
22             Q.     Thanks.    I appreciate that.
23             A.     You're welcome.
24             Q.     Have you ever been part of the
25        Metropolitan of Boston?

                                                                    11

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 12 of 32


 1             A.     Metropolis of Boston you mean?
 2             Q.     Metropolis of Boston.
 3             A.     They have asked me to serve in their
 4        churches from time to time.
 5             Q.     Okay.    And when was that?
 6             A.     Well, in 2014, 2015, that time frame.
 7             Q.     And who asked you?
 8             A.     The Metropolitan himself.
 9             Q.     And is it the - that metropolitan who
10        asked you the current metropolitan?
11             A.     Yes.
12             Q.     And what is his name?
13             A.     Methodios.
14             Q.     Methodios, okay.       And does he have a
15        lay name, also?
16             A.     He does.
17             Q.     And what is it?
18             A.     Tournas, that's his name.
19             Q.     Tournas, is that a first name, last
20        name or --
21             A.     Last name.
22             Q.     And does he have a first name?
23             A.     I don't recall right now.
24             Q.     Okay.
25             A.     We don't usually use secular names

                                                                    12

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 13 of 32


 1        after ordination.
 2             Q.     Understood.      Okay.    At any time were
 3        you turned down for ordination?
 4             A.     No.
 5             Q.     Were you rejected from ordination in
 6        any way?
 7             A.     No.     I declined ordination.
 8             Q.     You declined ordination.          Can you
 9        explain to me the circumstances in which you
10        declined ordination?
11             A.     In 2004, the Metropolitan of Boston
12        asked to ordain me and I declined.
13             Q.     Why?
14             A.     I felt I wasn't ready.
15             Q.     Okay.     And at any time in 2011 did
16        you turn down ordination?
17             A.     I still felt unprepared.
18             Q.     Okay.     And is that a yes?
19             A.     I told the Metropolitan that I was
20        unworthy to be a priest.
21             Q.     Okay.     And then what was the
22        consequence of you telling him that?
23             A.     He said join the club.
24             Q.     And then what happened?
25             A.     Then he moved forward with my

                                                                    13

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 14 of 32


 1        ordination.
 2             Q.     He --
 3             A.     Moved forward with my ordination.
 4             Q.     Oh, moved forward.       I'm sorry.
 5             A.     He requested to ordain me.
 6             Q.     Okay.    And did he, in fact, ordain
 7        you?
 8             A.     Yes.
 9             Q.     And then you were ordained into that
10        Metropolitan?
11             A.     I was ordained into the Ecumenical
12        Patriarchate.      He is the Hierarch of the
13        Ecumenical Patriarchate.
14             Q.     And by using the word "hierarch,"
15        could you tell me what you mean by that term?
16             A.     A bishop, a hierarch, a metropolitan,
17        an archbishop, any level above presbyter.
18                       THE STENOGRAPHER:      Any level above
19        what?
20                       THE WITNESS:     Presbyter.
21        BY MR. JONES:
22             Q.     That is P-R-E-S-B-Y-T-E-R?
23             A.     Correct.
24             Q.     And that's your current status within
25        the church, correct?

                                                                    14

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 15 of 32


 1             A.     Yes.
 2             Q.     You are a presbyter?
 3             A.     Yes.
 4             Q.     And have you been a presbyter since
 5        2011?
 6             A.     Yes, I have.
 7             Q.     Okay.    At any time between 2011 and
 8        the present, has your status as a presbyter
 9        changed in any way?
10             A.     How would it change?
11             Q.     I don't know.      That's why I'm asking.
12             A.     No.    It hasn't changed.
13             Q.     Okay.    I have read in various sources
14        that the term "father" is a term of affection
15        for a presbyter; is that correct?
16             A.     Perhaps.     It's the proper address for
17        a canonically ordained priest.
18             Q.     Well, so that's what I would like to
19        ask you about.      I have actually read something
20        that - well, a few things that basically says
21        that presbyters are often referred to as
22        father, though that is not an official title.
23        Is that a correct statement?
24             A.     I don't think so.
25             Q.     So father is your official title?

                                                                    15

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 16 of 32


 1             A.     Universally, priests are referred to
 2        as father.     I'm not sure what your sources are.
 3             Q.     Well, I'm looking at - currently
 4        looking at something called OrthodoxWiki, and
 5        it also appears in --
 6             A.     In every Orthodox country and every
 7        Catholic country, a priest is referred to as
 8        father.
 9             Q.     Even by the lay people?
10             A.     Yes.
11             Q.     Everywhere?
12             A.     As far as I know.
13             Q.     Regardless of the religion?
14             A.     When you say "regardless of the
15        religion," do you mean --
16             Q.     Are you referring to just Greek
17        Orth - just Orthodox priests?
18             A.     I have never heard of a Catholic
19        priest not being referred to as father either.
20             Q.     So as far as you are concerned,
21        father is an official title of yours?
22             A.     What do you mean by "official"?
23             Q.     Well, a senator's official title is
24        senator.    The president's official title is
25        president of the United States.          You are a

                                                                    16

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 17 of 32


 1        presbyter.     I am asking if Father --
 2             A.     He is addressed as Mr. President,
 3        actually, right, I mean, the address?           So there
 4        is a protocol and an address.
 5                    A priest is addressed as father.
 6        That is the proper address.         Just like the
 7        president is addressed as Mr. President.
 8             Q.     Father, I'm not asking you about the
 9        proper address, all right.         I'm asking you
10        about official title, whether your official
11        title is father or not?
12                       MR. BROOKS:     Objection to the form.
13             A.     Reverend father, father, reverend
14        father, presbyter, they are all legitimate.
15             Q.     Legitimate or official?
16             A.     Depends on what language, actually.
17             Q.     Well, I'm going to confine us to
18        English today.
19             A.     I'm sure.
20             Q.     For mine own part, it is Greek to me.
21        So in English, is father your official title?
22             A.     Yes.    It's the correct address for a
23        priest.
24             Q.     See, I see what you did there.          You
25        talked about the correct address.          But I'm

                                                                    17

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 18 of 32


 1        asking you --
 2             A.     It is loaded language.
 3             Q.     Okay.
 4             A.     As has often been the case.
 5             Q.     In what way is that loaded, sir?
 6             A.     Well, your questions are designed to
 7        confuse the issue, and I'm just telling you
 8        that that's the correct address for a
 9        canonically ordained priest is father.
10             Q.     So you are not going to answer
11        whether or not it's your official title?
12             A.     I'm a presbyter, which means elder of
13        the church, from the Greek presbyteros.            I'm
14        addressed as father or reverend father.
15                    Is there something else you want to
16        know about that?
17             Q.     In what you just told me then,
18        presbyter is your official title?
19             A.     No.    It's rank.
20             Q.     It's your rank?
21             A.     Yes.
22             Q.     Are you considered a Hierarch as well
23        as a presbyter?
24             A.     No.
25             Q.     Okay.    Only someone who is above

                                                                    18

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 19 of 32


 1        presbyter is a Hierarch?
 2             A.     Correct.
 3             Q.     Got it.
 4             A.     There is a hierarchy which exists
 5        amongst presbyters, however.
 6             Q.     Okay.    So putting aside the term
 7        "hierarch," you are saying there is a hierarchy
 8        among presbyters?
 9             A.     There is always a hierarchy in the
10        church.
11             Q.     Okay.    It's not my church, Father, so
12        I don't know all of this.
13             A.     Just like the SEC.       It is just like
14        the SEC, right?
15             Q.     You are absolutely right about the
16        SEC.   There is always a hierarchy here as well.
17        So where do you sit in that hierarchy, Father?
18             A.     Well, that depends on the date of
19        ordination.     It's relative.
20             Q.     So it is based on seniority?
21             A.     Yes.
22             Q.     Okay.    So you are more senior than
23        the people who are ordained after you, and less
24        senior than those before?
25             A.     Correct.

                                                                    19

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 20 of 32


 1             Q.     Okay.    Any other factors go into that
 2        hierarchy?
 3             A.     There are special designations.
 4             Q.     Do you have any special designations?
 5             A.     No.
 6                       MR. JONES:     Can we mark that as
 7        Exhibit 28.
 8
 9                       (Exhibit 28, Letter dated
10                       Sunday, March 27, 2016, marked.)
11
12        BY MR. JONES:
13             Q.     Father, do you have Exhibit 28 in
14        front of you?
15             A.     I do.
16             Q.     Is this a letter that you wrote?
17             A.     It appears to be.
18             Q.     Okay.    And to whom did you write it?
19             A.     To my bishop.
20             Q.     And what is the name of your bishop?
21             A.     Bishop Ilia.
22             Q.     All right.     Is that --
23             A.     I'm sorry.     Metropolitan Ilia.       He
24        was just elevated.
25             Q.     Okay.    But he was bishop at the time?

                                                                    20

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 21 of 32


 1              A.    Yes.
 2              Q.    And is that I-L-Y-A?
 3              A.    I-L-I-A.
 4              Q.    I-L-I-A.     Thank you.     And what was
 5        your purpose in writing this letter?
 6              A.    I have to refamiliarize myself with
 7        it.
 8              Q.    Take a look.
 9              A.    So this appears to be a letter that
10        is designed just to keep him in the loop, so to
11        speak, to communicate with him, as I often do.
12              Q.    So there were no events that led up
13        to you writing this letter?
14                       MR. BROOKS:     Object to the form.
15              A.    I don't recall a specific event, no.
16              Q.    Starting on page 2 of your letter, it
17        talks about an article in Bloomberg; is that
18        correct?
19              A.    Yes.    The one that I believe that you
20        leaked to Bloomberg.
21                       THE STENOGRAPHER:       I'm sorry?
22                       THE WITNESS:     Yes.    The article
23        that I believe is a result of your leaks to the
24        media.     Yes.   That one.
25

                                                                    21

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 22 of 32


 1        BY MR. JONES:
 2             Q.     Do you have any proof of that?
 3             A.     It's attorney/client privileged.
 4             Q.     Your proof of that is attorney/client
 5        privileged?
 6             A.     Yes.
 7                       MR. JONES:     Doug?
 8                       MR. BROOKS:     Well, if he is saying
 9        that he only learned something through
10        communications with counsel, then it's
11        privileged.
12        BY MR. JONES:
13             Q.     So your claim is, Father, that your
14        counsel told you something that proved that the
15        SEC had leaked information about your case?
16                       MR. BROOKS:     Don't answer that
17        question.
18                       THE WITNESS:     I'm not going to
19        answer that question.
20        BY MR. JONES:
21             Q.     Well, I'm trying to determine the
22        basis of your attorney/client - your claim of
23        attorney/client privilege.         I don't want you to
24        tell me what your --
25             A.     My counsel has instructed me not to

                                                                    22

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 23 of 32


 1        answer that question.
 2             Q.     Yes.    I understand.
 3                       MR. BROOKS:     At least as phrased.
 4        BY MR. JONES:
 5             Q.     I'm asking you - I rephrased.          It is
 6        your testimony today that you learned something
 7        from counsel - I don't want to know what it is
 8        - that would tend to establish that the SEC
 9        leaked information about your case?
10             A.     There is communication between
11        counsel and myself, which is privileged,
12        regarding this matter, which I do not intend to
13        share today, because it's attorney/client
14        privileged.
15             Q.     I understand, Father.        But that
16        wasn't my question.       Should we read the
17        question back?
18             A.     Go ahead.
19                       MR. JONES:     Could you read that
20        question back, please.
21
22                       (Question read.)
23
24                       MR. BROOKS:     I don't think you can
25        answer that without divulging - at least as

                                                                    23

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 24 of 32


 1        phrased, without divulging attorney/client
 2        privilege.
 3                       THE WITNESS:     Thank you.     That's
 4        exactly what I was going to say.
 5        BY MR. JONES:
 6             Q.     Do you have any information other
 7        than what you were told from counsel that is -
 8        that would tend to be proof of the SEC leaking
 9        information about your case?
10             A.     I have circumstantial evidence, yes.
11             Q.     And what is that?
12             A.     Bloomberg's attorneys' disclosures in
13        court.
14             Q.     So you're saying there are
15        disclosures in court made by Bloomberg's
16        attorneys that tend to establish that the SEC
17        leaked information about your case?
18             A.     It seems to indicate that.
19             Q.     And what part of those disclosures by
20        the Bloomberg attorneys tend to establish that
21        fact?
22             A.     Well, they state that their sources
23        were extremely authoritative.
24             Q.     Okay.
25             A.     That seems to indicate when they say

                                                                    24

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 25 of 32


 1        in their representation as officers of the
 2        court before the judge that their sources are
 3        extremely authoritative, who else could that
 4        be?
 5              Q.    Ah, so you're saying that the only
 6        extremely authoritative source could be the
 7        SEC, and that's why you have come to this
 8        conclusion?
 9              A.    Well, we also know that the SEC
10        states under --
11              Q.    Father.
12              A.    Yes.    I am answering your question.
13        You interrupted me.
14              Q.    No, you are not.
15              A.    Yes, I am.     I didn't have a chance to
16        answer yet.     I was just beginning.        You
17        interrupted me.
18              Q.    What question are you answering right
19        now, Father?
20              A.    Why don't we start from the beginning
21        again of the question.        Maybe this time you
22        won't interrupt me.
23              Q.    Well, Father, I'm going to interrupt
24        you when you are not answering the question
25        that I am asking.

                                                                    25

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 26 of 32


 1             A.     I only got one word out.
 2                       THE STENOGRAPHER:       Wait, now
 3        everybody is talking at once, and I cannot
 4        possibly take everybody talking at once.
 5                       MR. BROOKS:      In fairness, you did
 6        interrupt him before you would know whether or
 7        not his answer was going to be responsive, so
 8        let's just start over.
 9        BY MR. JONES:
10             Q.     Okay.    Father, have you concluded
11        that the SEC leaked, in part, because your -
12        you believe that Bloomberg's attorneys'
13        representations that their sources were
14        extremely authoritative must mean that the SEC
15        leaked information about your case?
16             A.     None of those are my words.          That is
17        all loaded language and language that you
18        inserted into my comments designed to confuse
19        and twist and obfuscate what I actually said,
20        as you often do, Marc.
21             Q.     Well, then, Father, I would
22        appreciate you answering the question anyway.
23             A.     I'm not going to disclose how we
24        reached that conclusion, because that was part
25        of attorney/client privilege.          I gave one

                                                                    26

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 27 of 32


 1        example of circumstantial evidence.
 2              Q.    Agreed, Father, and I'm asking you
 3        about that circumstantial evidence now.
 4              A.    So what do you want to know?          I told
 5        you what the Bloomberg's attorneys testified
 6        to.   That's one piece of evidence.
 7              Q.    Okay.    Are there any others that you
 8        have that are not attorney/client privileged?
 9              A.    Not that I can think of at this
10        moment.
11              Q.    Okay.
12              A.    But I'm sure there are others.          If I
13        think of them, I'll share them with you.            I
14        know that point bothers you and the SEC, as it
15        bothered Virginia a great deal.
16              Q.    Sir --
17                       MR. BROOKS:     Just answer the
18        question.
19              Q.    -- wait for the question.         The letter
20        that is Exhibit 28 here.
21              A.    Yes.
22              Q.    You just decided to keep Father Ilia
23        up to date on what you were doing?
24              A.    Bishop Ilia.
25              Q.    Bishop Ilia?

                                                                    27

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 28 of 32


 1             Q.     In what way were you blacklisted
 2        within your church?
 3             A.     I think what attorney Tom Mason was
 4        referring to is the Metropolitan of Boston; not
 5        Bishop Ilia, but Metropolitan Methodios, the
 6        chancellor's letter, the removal from our
 7        parish.
 8             Q.     "The removal from our parish," what
 9        did you mean by that part?
10             A.     Well, after the Wall Street Journal
11        article, I was removed from my parish.
12             Q.     And that was as a result of the
13        article?
14             A.     Yes.
15             Q.     Why were removed from your parish as
16        a result of the article, as you understand it?
17             A.     I don't know for sure.        I'm
18        speculating, but I suspect the Metropolitan was
19        very fearful of the characterization of my work
20        by the reporter Rob Copeland in the Wall Street
21        Journal.
22             Q.     Well, this is about - your suit is
23        about the Bloomberg article, correct?
24             A.     Right.    But the Bloomberg article, as
25        you recall, references, cites, and quotes of

                                                                    71

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 29 of 32


 1        the Wall Street Journal article.
 2             Q.     So you - despite the fact that you
 3        filed suit about the Bloomberg article, your
 4        real problem was with the Wall Street Journal
 5        article?
 6                       MR. BROOKS:     Object to the form.
 7             A.     I didn't say that.       I didn't say
 8        that.
 9             Q.     Okay.    But you believe that you
10        became a pariah as a result of the Wall Street
11        Journal article?
12             A.     No.   I didn't say that either.         You
13        have to stop putting words in my mouth.            It's
14        really unfair.
15             Q.     Father, I'm reading the complaint
16        that you authorized your attorney to write
17        which says, "Within his church, he has became a
18        pariah."
19             A.     But you are consistently saying that
20        I said things I didn't say, just like your
21        complaint.
22             Q.     Father, I'm going to ask you to
23        comment less about me and more about the
24        questions, okay?
25             A.     I think in order to be completely

                                                                    72

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 30 of 32


 1        responsive to the questions, it's important to
 2        point out when you are arguing and speaking and
 3        asking questions in subtly loaded language.
 4             Q.     Father, you let me worry about the
 5        questions.     You worry about the answers.         You
 6        have an attorney here if the question is
 7        objectionable.
 8                    If the question is objectionable, you
 9        are going to need to answer it anyway.            If the
10        question is somehow inappropriate, your
11        attorney can handle it.
12             A.     I answered all of the questions, even
13        on privileged communication.
14             Q.     What was the basis of saying that you
15        had become a pariah within the church?
16                       MR. BROOKS:     Objection, asked and
17        answered.
18             A.     I don't recall at this time.          But it
19        was likely related to the controversy - the
20        further controversy it stirred up.
21                    This is in my recollection now,
22        including calls from clergy such as Father Alex
23        Karloutsos to my bishop.
24                    And, obviously, an article like that,
25        which is slanderous and defamatory and filled

                                                                    73

                       GRADILLAS COURT REPORTERS
                              (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 31 of 32


 1        with lies, like your complaint, was designed to
 2        arouse public indignation and to paint me in a
 3        certain way.
 4                    In that sense, Bloomberg is not
 5        unlike the SEC, is it?
 6             Q.     Done with your answer, Father?
 7             A.     Yes.
 8             Q.     Okay.    Moving on.     Continuing on
 9        page 4, your attorney writes for you, "The
10        Defendants were told by Father Lemelson that he
11        was not the target of any investigation."
12                    Do you see that there?
13             A.     Yes.
14             Q.     "The Defendants were asked by Father
15        Lemelson to retract their statements."
16             A.     Yes.
17             Q.     Was it your opinion at the time that
18        this complaint was written that because you had
19        told Bloomberg - the Bloomberg reporter that
20        you were not the target of any investigation,
21        that they should have retracted their
22        statements?
23             A.     In my recollection, I told Matt
24        Robinson when he called me unannounced that I
25        was aware of an investigation, but that we were

                                                                    74

                      GRADILLAS COURT REPORTERS
                             (424) 239-2800
Case 1:18-cv-11926-PBS Document 65-4 Filed 02/12/20 Page 32 of 32
